EXHIBIT 12.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges Third Quarter First Nine Months (Dollars in millions) 2007 2006 2007 2006 Earnings before income taxes and cumulative effect of changes in accounting principles $ 32 $ 136 $ 308 $ 472 Add: Interest expense 28 26 81 79 Appropriate portion of rental expense (1) 6 5 16 16 Amortization of capitalized interest 10 3 8 8 Earnings as adjusted $ 76 $ 170 $ 413 $ 575 Fixed charges: Interest expense $ 28 $ 26 $ 81 $ 79 Appropriate portion of rental expense (1) 6 5 16 16 Capitalized interest 8 6 Total fixed charges $ 34 $ 31 $ 105 $ 101 Ratio of earnings to fixed charges 2.2x 5.5x 3.9x 5.7x (1) For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. 54
